Per Curiam.
This is a rule to show cause why a certiorari should not issue to bring up to this court for review an indictment for embezzlement found by the grand jury for the April term, 1930, against the defendant, Grant, on the 19th of August, 1930, after the reinstatement of the grand jury, which occurred on the 9th of August, and before the expiration of the April term.
The record shows that the defendant appeared, and pleaded not guilty, reserving a right to withdraw the same and move to quash. A motion to quash was made and denied. The defendant also filed a special plea setting up the alleged illegality of the indictment, owing to the facts and circumstances surrounding the discharge of the grand jury on July 25th, 1930, and its reinstatement on August 9th, 1930. This was overruled. It thus appears that this case is in much the same posture as the case of State v. Miller, decided at this term of this court, and for the reasons therein expressed the writ of certiorari applied for will be denied, and the rule to show cause discharged.